

116 S2657 RS: Advanced Geothermal Innovation Leadership Act of 2019
U.S. Senate
2019-10-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 357116th CONGRESS1st SessionS. 2657IN THE SENATE OF THE UNITED STATESOctober 22, 2019Ms. Murkowski (for herself and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesDecember 17, 2019Reported by Ms. Murkowski, with an amendmentStrike out all after the enacting clause and insert the part printed in italicA BILLTo support innovation in advanced geothermal research and development, and for other purposes.
	
 1.Short titleThis Act may be cited as the Advanced Geothermal Innovation Leadership Act of 2019 or the AGILE Act of 2019.
 2.Update to geothermal resource assessmentSection 2501 of the Energy Policy Act of 1992 (30 U.S.C. 1028) is amended— (1)by redesignating subsections (a) and (b) as subsections (b) and (d), respectively;
 (2)by inserting before subsection (b) (as so redesignated) the following:  (a)Definition of enhanced geothermal systemsIn this section, the term enhanced geothermal systems has the meaning given the term in section 612 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17191).; 
 (3)by inserting after subsection (b) (as so redesignated) the following:  (c)Update to geothermal resource assessmentThe Secretary of the Interior, acting through the United States Geological Survey, and in consultation with the Secretary of Energy, shall update the United States geothermal resource assessment carried out by the United States Geological Survey, including by focusing on—
 (1)with respect to areas previously identified by the Department of Energy or the United States Geological Survey as having significant potential for hydrothermal energy or enhanced geothermal systems energy—
 (A)improving the resolution of resource potential at systematic temperatures and depths, including temperatures and depths appropriate for power generation and direct use applications;
 (B)quantifying the total potential to coproduce geothermal energy and minerals; (C)incorporating data relevant to underground thermal energy storage and exchange, such as aquifer and soil properties; and
 (D)producing high resolution maps, including— (i)maps that indicate key subsurface parameters for electric and direct use resources; and
 (ii)risk maps for induced seismicity based on geologic, geographic, and operational parameters; and (2)to the maximum extent practicable, expanding geothermal assessments, including enhanced geothermal systems assessments, to include assessments for the Commonwealth of Puerto Rico and the States of Alaska and Hawaii.; and
 (4)in subsection (d) (as so redesignated), by striking necesary and inserting necessary. 3.General geothermal research and development programsSection 614 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17193) is amended by adding at the end the following:
			
				(d)Oil and gas technology transfer initiative
 (1)In generalThe Secretary shall support an initiative among the Office of Fossil Energy, the Office of Energy Efficiency and Renewable Energy, and the private sector to modify, improve, and demonstrate the use in geothermal energy development of relevant advanced technologies and operation techniques used in the oil and gas sector.
 (2)PrioritiesIn carrying out paragraph (1), the Secretary shall prioritize technologies with the greatest potential to significantly increase the use and lower the cost of geothermal energy in the United States, including the cost and speed of geothermal drilling.
					(e)Secondary use subprogram
 (1)In generalThe Secretary shall support within the Geothermal Technologies Office a program of research, development, and demonstration in the secondary use of geothermal energy other than for electricity, direct use, or geothermal exchange heat pumps.
 (2)Program areasThe program under paragraph (1) shall include the following areas: (A)Minerals recovery, including lithium, silica, and rare earth elements.
 (B)Geothermal-powered desalination. (C)Industrial applications of geothermal energy.
 (D)The use of geothermal energy as a grid management resource or seasonal energy storage. (E)Other cost competitive secondary uses of geothermal energy, as determined by the Secretary.
 (F)Systems that utilize a combination of the techniques and uses described in subparagraphs (A) through (E) with geothermal heat or power.
						(3)Coproduction of geothermal energy and minerals production prize competition
 (A)In generalThe Secretary shall carry out a prize competition under which the Secretary shall award prizes to demonstrate the coproduction of critical minerals (as defined by the Secretary of the Interior on the date of enactment of the AGILE Act of 2019) from geothermal resources.
 (B)RequirementsA demonstration awarded a prize under subparagraph (A) shall— (i)improve the cost-effectiveness of removing minerals from geothermal brines as part of the coproduction process;
 (ii)increase recovery rates of the targeted mineral commodity; (iii)decrease water use and other environmental impacts, as determined by the Secretary; and
 (iv)demonstrate a path to commercial viability. (C)Maximum prize amountThe maximum amount of a prize awarded under subparagraph (A) shall be $10,000,000.
 (D)Authorization of appropriationsThere is authorized to be appropriated to the Secretary to carry out this paragraph $5,000,000 for each of fiscal years 2020 through 2023..
		4.Modifying the definition of renewable energy to include thermal energy
 (a)In generalSection 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended— (1)in subsection (b)—
 (A)by redesignating paragraph (2) as paragraph (3); (B)by inserting after paragraph (1) the following:
						
 (2)Qualified waste heat resourceThe term qualified waste heat resource means— (A)exhaust heat or flared gas from any industrial process;
 (B)waste gas or industrial tail gas that would otherwise be flared, incinerated, or vented; (C)a pressure drop in any gas as part of an industrial or commercial process; or
 (D)such other forms of waste heat as the Secretary determines appropriate.; and (C)in paragraph (3) (as so redesignated)—
 (i)by striking generated from and inserting produced from, or, in the case of thermal energy resulting from a thermal energy project placed in service after December 31, 2018, thermal energy generated from, or avoided by,; and
 (ii)by inserting qualified waste heat resource, before or new; and (2)in subsection (c)—
 (A)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting appropriately;
 (B)in the matter preceding subparagraph (A) (as so redesignated), by striking For purposes and inserting the following:  (1)In generalFor purposes; and
 (C)by adding at the end the following:  (2)Separate calculation (A)In generalFor purposes of determining compliance with the requirement of this section, any energy consumption that is avoided through the use of renewable energy shall be considered to be renewable energy produced.
 (B)Denial of double benefitAvoided energy consumption that is considered to be renewable energy produced under subparagraph (A) shall not also be counted for purposes of achieving compliance with another Federal energy efficiency goal..
 (b)Conforming amendmentSection 2410q(a) of title 10, United States Code, is amended by striking section 203(b)(2) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)(2)) and inserting section 203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)). 5.Enhanced geothermal research and development (a)Definition of engineeredSection 612(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17191(1)) is amended in the matter preceding subparagraph (A) by striking subjected to intervention, including intervention and inserting designed to access subsurface heat, including nonstimulation technologies,.
 (b)ProgramsSection 615(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17194(b)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (C), by striking mapping and inserting and fracture mapping, including real-time modeling;
 (B)in subparagraph (E), by striking and at the end; (C)by redesignating subparagraph (F) as subparagraph (K); and
 (D)by inserting after subparagraph (E) the following:  (F)well placement and orientation;
 (G)long-term reservoir management; (H)drilling technologies, methods, and tools;
 (I)improved exploration tools; (J)zonal isolation; and; and
 (2)by striking paragraph (2) and inserting the following:  (2)Frontier observatories for research in geothermal energy (A)ProgramThe Secretary shall support 2 field research sites operated by public or academic entities, which shall each be known as a Frontier Observatory for Research in Geothermal Energy or FORGE site, to develop, test, and enhance techniques and tools for enhanced geothermal energy.
 (B)Site selectionOf the FORGE sites referred to in subparagraph (A)— (i)1 shall be the existing research site in Milford, Utah; and
 (ii)1 shall be selected by the Secretary through a competitive selection process. (C)Site durationThe FORGE site selected under subparagraph (B)(ii) shall operate for an initial term of not more than 7 years after the date on which site preparation is complete.
							(D)Additional terms
 (i)In generalAt the end of an operational term described in clause (ii), a FORGE site may— (I)be transferred to the private sector for further enhanced geothermal testing; or
 (II)subject to appropriations and a merit review by the Secretary, operate for an additional term of not more than 7 years.
 (ii)Operational term describedAn operational term referred to in clause (i)— (I)in the case of the FORGE site designated under subparagraph (B)(i), is the existing operational term; and
 (II)in the case of the FORGE site selected under subparagraph (B)(ii), is the initial term under subparagraph (C) or an additional term under clause (i)(II).
									(3)Enhanced geothermal systems demonstrations
 (A)In generalBeginning on the date of enactment of the AGILE Act of 2019, the Secretary, in collaboration with industry partners and institutions of higher education, shall support an initiative for demonstration of enhanced geothermal systems for power production or direct use.
							(B)Projects
 (i)In generalUnder the initiative described in subparagraph (A), not less than 4 demonstration projects shall be carried out in locations that are commercially viable for enhanced geothermal systems development, as determined by the Secretary.
 (ii)RequirementsDemonstration projects under clause (i) shall— (I)collectively demonstrate—
 (aa)different geologic settings, such as hot sedimentary aquifers, layered geologic systems, supercritical systems, and basement rock systems; and
 (bb)a variety of development techniques, including open hole and cased hole completions, differing well orientations, and stimulation mechanisms;
 (II)to the extent practicable, use existing sites where subsurface characterization or geothermal energy integration analysis has been conducted; and
 (III)each be carried out in accordance with section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352).
 (iii)Eastern demonstrationNot less than 1 demonstration project under clause (i) shall be located in an area east of the Mississippi River that is suitable for enhanced geothermal demonstration for power, heat, or a combination of power and heat.
								(C)Optional program structure
 (i)In generalThe Secretary may, pursuant to section 646(g) of the Department of Energy Organization Act (42 U.S.C. 7256(g)), structure the initiative described in subparagraph (A) as a cost share milestone-based payment initiative (similar to the National Aeronautics and Space Administration Commercial Orbital Transportation Services program).
 (ii)RequirementsIf the Secretary elects to carry out clause (i), the Secretary shall— (I)request proposals from eligible entities, as determined by the Secretary, that include—
 (aa)a business plan; (bb)technical details; and
 (cc)proposed milestones and associated payments; and (II)select projects—
 (aa)based on the demonstrated ability of the eligible entity to meet the milestones and associated payments described in the proposal of that eligible entity; and
 (bb)that have the greatest potential commercial applicability.. 6.Authorization of appropriationsSection 623 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17202) is amended by striking $90,000,000 in the first sentence and all that follows through the period at the end of the second sentence and inserting $150,000,000 for each of fiscal years 2020 through 2024..
 7.Reauthorization of high cost region geothermal energy grant programSection 625 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17204) is amended— (1)in subsection (a)(2), by inserting or heat after electrical power; and
 (2)by striking subsection (e) and inserting the following:  (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2020 through 2024..
			8. Program to improve Federal geothermal permit coordination
 (a)DefinitionsIn this section: (1)ProgramThe term Program means the Geothermal Energy Permitting Coordination Program established under subsection (b).
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (b)Establishment of ProgramNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a program, to be known as the Geothermal Energy Permitting Coordination Program, to improve Federal permit coordination and reduce regulatory timelines with respect to geothermal energy projects on Federal land by increasing the expertise of officials administering and approving permits.
 (c)Establishment of Program officesTo carry out the Program, the Secretary shall establish one or more Program offices at State or district offices of the Department of the Interior.
			(d)Memorandum of understanding
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into a memorandum of understanding for purposes of this section with—
 (A)the Secretary of Agriculture; (B)the Administrator of the Environmental Protection Agency; and
 (C)the Secretary of Defense. (2)State participationThe Secretary may request that the Governor of any State be a signatory to the memorandum of understanding under paragraph (1).
				(e)Designation of qualified staff
 (1)In generalNot later than 30 days after the date on which the memorandum of understanding under subsection (d) is executed, all Federal signatories, as appropriate, shall assign to each Program office established under subsection (c) one or more employees who have expertise in the regulatory issues relating to the office or agency in which the employee is employed, including, as applicable, particular expertise in—
 (A)consultation regarding, and preparation of, biological opinions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536);
 (B)permits under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344); (C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);
 (D)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); (E)planning under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a);
 (F)developing geothermal resources under the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.); and
 (G)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)DutiesEach employee assigned under paragraph (1) shall— (A)not later than 90 days after the date on which the employee is assigned, report to the State Director of the Bureau of Land Management for the State in which the office to which the employee is assigned is located;
 (B)be responsible for all issues relating to the jurisdiction of the home office or agency of the employee; and
 (C)participate as part of the team of personnel working on proposed energy projects, planning, and environmental analyses.
 (f)Additional personnelThe Secretary shall assign to each Program office any additional personnel that are necessary to ensure the effective implementation of—
 (1)the Program; and (2)any program administered by the Program office, including inspection and enforcement relating to energy development on Federal land, in accordance with the multiple use mandate of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (g)Transfer of fundsTo facilitate the coordination and processing of geothermal permits on Federal land under the administration of a Program office, the Secretary may authorize the expenditure or transfer of any funds that are necessary to—
 (1)the United States Fish and Wildlife Service; (2)the Bureau of Indian Affairs;
 (3)the Forest Service; (4)the Environmental Protection Agency;
 (5)the Corps of Engineers; (6)the Department of Defense; or
 (7)any State in which a geothermal project is located. (h)ReportsNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes—
 (1)the progress of the Program; and (2)any problems relating to leasing, permitting, or siting with respect to geothermal energy development on Federal land.
 (i)Savings clauseNothing in this section affects— (1)the operation of any Federal or State law; or
 (2)any delegation of authority made by the head of a Federal agency any employee of which is participating in the Program.
	
 1.Short titleThis Act may be cited as the Advanced Geothermal Innovation Leadership Act of 2019 or the AGILE Act of 2019.
 2.Update to geothermal resource assessmentSection 2501 of the Energy Policy Act of 1992 (30 U.S.C. 1028) is amended— (1)by redesignating subsections (a) and (b) as subsections (b) and (d), respectively;
 (2)by inserting before subsection (b) (as so redesignated) the following:  (a)Definition of enhanced geothermal systemsIn this section, the term enhanced geothermal systems has the meaning given the term in section 612 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17191).; 
 (3)by inserting after subsection (b) (as so redesignated) the following:  (c)Update to geothermal resource assessmentThe Secretary of the Interior, acting through the United States Geological Survey, and in consultation with the Secretary of Energy, shall update the United States geothermal resource assessment carried out by the United States Geological Survey, including—
 (1)with respect to areas previously identified by the Department of Energy or the United States Geological Survey as having significant potential for hydrothermal energy or enhanced geothermal systems energy, by focusing on—
 (A)improving the resolution of resource potential at systematic temperatures and depths, including temperatures and depths appropriate for power generation and direct use applications;
 (B)quantifying the total potential to coproduce geothermal energy and minerals; (C)incorporating data relevant to underground thermal energy storage and exchange, such as aquifer and soil properties; and
 (D)producing high resolution maps, including— (i)maps that indicate key subsurface parameters for electric and direct use resources; and
 (ii)risk maps for induced seismicity based on geologic, geographic, and operational parameters; and (2)to the maximum extent practicable, by coordinating with relevant State officials and institutions of higher education to expand geothermal assessments, including enhanced geothermal systems assessments, to include assessments for the Commonwealth of Puerto Rico and the States of Alaska and Hawaii.; and
 (4)in subsection (d) (as so redesignated), by striking necesary and inserting necessary. 3.General geothermal research and development programsSection 614 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17193) is amended by adding at the end the following:
			
				(d)Oil and gas technology transfer initiative
 (1)In generalThe Secretary shall support an initiative among the Office of Fossil Energy, the Office of Energy Efficiency and Renewable Energy, and the private sector to modify, improve, and demonstrate the use in geothermal energy development of relevant advanced technologies and operation techniques used in the oil and gas sector.
 (2)PrioritiesIn carrying out paragraph (1), the Secretary shall prioritize technologies with the greatest potential to significantly increase the use and lower the cost of geothermal energy in the United States, including the cost and speed of small- and large-scale geothermal drilling.
					(e)Coproduction of geothermal energy and minerals production prize competition
 (1)In generalThe Secretary shall carry out a prize competition under which the Secretary shall award prizes to demonstrate the coproduction of critical minerals (as defined by the Secretary of the Interior on the date of enactment of the AGILE Act of 2019) from geothermal resources.
 (2)RequirementsA demonstration awarded a prize under paragraph (1) shall— (A)improve the cost-effectiveness of removing minerals from geothermal brines as part of the coproduction process;
 (B)increase recovery rates of the targeted mineral commodity; (C)decrease water use and other environmental impacts, as determined by the Secretary; and
 (D)demonstrate a path to commercial viability. (3)Maximum prize amountThe maximum amount of a prize awarded under paragraph (1) shall be $10,000,000.
					(f)Drilling data repository
 (1)In generalThe Secretary shall, in coordination with the Secretary of the Interior, establish and operate a voluntary, industry-wide repository of geothermal drilling information to lower the cost of future geothermal drilling.
					(2)Repository
 (A)In generalIn carrying out paragraph (1), the Secretary shall collaborate with geothermally significant countries, such as Iceland, Switzerland, Kenya, Australia, the Philippines, and any other relevant country, as determined by the Secretary.
 (B)Data systemThe repository established under paragraph (1) shall be integrated with the National Geothermal Data System..
		4.Enhanced geothermal research and development
 (a)Definition of engineeredSection 612(1) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17191(1)) is amended in the matter preceding subparagraph (A) by striking subjected to intervention, including intervention and inserting designed to access subsurface heat, including nonstimulation technologies,.
 (b)ProgramsSection 615(b) of the Energy Independence and Security Act of 2007 (42 U.S.C. 17194(b)) is amended—
 (1)in paragraph (1)— (A)in subparagraph (C), by striking mapping and inserting and fracture mapping, including real-time modeling;
 (B)in subparagraph (E), by striking and at the end; (C)by redesignating subparagraph (F) as subparagraph (K); and
 (D)by inserting after subparagraph (E) the following:  (F)well placement and orientation;
 (G)long-term reservoir management; (H)drilling technologies, methods, and tools;
 (I)improved exploration tools; (J)zonal isolation; and; and
 (2)by striking paragraph (2) and inserting the following:  (2)Frontier observatories for research in geothermal energy (A)ProgramThe Secretary shall support 2 field research sites operated by public or academic entities, which shall each be known as a Frontier Observatory for Research in Geothermal Energy or FORGE site, to develop, test, and enhance techniques and tools for enhanced geothermal energy.
 (B)Site selectionOf the FORGE sites referred to in subparagraph (A)— (i)1 shall be the existing research site in Milford, Utah; and
 (ii)1 shall be— (I)selected by the Secretary through a competitive selection process; and
 (II)located in a different geologic type than the existing research site described in clause (i). (C)Site operation (i)Initial durationThe FORGE site selected under subparagraph (B)(ii) shall operate for an initial term of not more than 7 years after the date on which site preparation is complete.
 (ii)Performance metricsThe Secretary shall establish performance metrics for each FORGE site supported under this paragraph, which may be used by the Secretary to determine whether a FORGE site should continue to receive funding.
								(D)Additional terms
 (i)In generalAt the end of an operational term described in clause (ii), a FORGE site may— (I)be transferred to other public or private entities for further enhanced geothermal testing; or
 (II)subject to appropriations and a merit review by the Secretary, operate for an additional term of not more than 7 years.
 (ii)Operational term describedAn operational term referred to in clause (i)— (I)in the case of the FORGE site designated under subparagraph (B)(i), is the existing operational term; and
 (II)in the case of the FORGE site selected under subparagraph (B)(ii), is the initial term under subparagraph (C) or an additional term under clause (i)(II).
									(3)Enhanced geothermal systems demonstrations
 (A)In generalBeginning on the date of enactment of the AGILE Act of 2019, the Secretary, in collaboration with industry partners and institutions of higher education, shall support an initiative for demonstration of enhanced geothermal systems for power production or direct use.
							(B)Projects
 (i)In generalUnder the initiative described in subparagraph (A), not less than 4 demonstration projects shall be carried out in locations that are potentially commercially viable for enhanced geothermal systems development, as determined by the Secretary.
 (ii)RequirementsDemonstration projects under clause (i) shall— (I)collectively demonstrate—
 (aa)different geologic settings, such as hot sedimentary aquifers, layered geologic systems, supercritical systems, and basement rock systems; and
 (bb)a variety of development techniques, including open hole and cased hole completions, differing well orientations, and stimulation mechanisms;
 (II)to the extent practicable, use existing sites where subsurface characterization or geothermal energy integration analysis has been conducted; and
 (III)each be carried out in accordance with section 988 of the Energy Policy Act of 2005 (42 U.S.C. 16352).
 (iii)Eastern demonstrationNot less than 1 demonstration project under clause (i) shall be located in an area east of the Mississippi River that is suitable for enhanced geothermal demonstration for power, heat, or a combination of power and heat.
								(C)Optional program structure
 (i)In generalThe Secretary may, pursuant to section 646(g) of the Department of Energy Organization Act (42 U.S.C. 7256(g)), impose a cost share milestone-based payment structure (similar to the structure used in the National Aeronautics and Space Administration Commercial Orbital Transportation Services program) on a demonstration project described in subparagraph (B).
 (ii)RequirementsIf the Secretary elects to carry out clause (i) for a demonstration project, the Secretary shall— (I)request proposals from eligible entities, as determined by the Secretary, that include—
 (aa)a business plan; (bb)technical details; and
 (cc)proposed milestones and associated payments; and (II)select projects—
 (aa)based on the demonstrated ability of the eligible entity to meet the milestones and associated payments described in the proposal of that eligible entity; and
 (bb)that have the greatest potential commercial applicability.. 5.Geothermal heat pumps and direct useTitle VI of the Energy Independence and Security Act of 2007 is amended by inserting after section 616 (42 U.S.C. 17195) the following:
			
				616A.Geothermal heat pumps and direct use research and development
 (a)PurposesThe purposes of this section are— (1)to improve the components, processes, and systems used for geothermal heat pumps and the direct use of geothermal energy; and
 (2)to increase the energy efficiency, lower the cost, increase the use, and improve and demonstrate the applicability of geothermal heat pumps to, and the direct use of geothermal energy in, large buildings, commercial districts, residential communities, and large municipal, agricultural, or industrial projects.
 (b)DefinitionsIn this section: (1)Direct use of geothermal energyThe term direct use of geothermal energy means systems that use water directly or through a heat exchanger to provide—
 (A)heating to buildings; or (B)heat required for industrial processes, agriculture, aquaculture, and other facilities.
 (2)Economically distressed areaThe term economically distressed area means an area described in section 301(a) of the Public Works and Economic Development Act of 1965 (42 U.S.C. 3161(a)).
 (3)Geothermal heat pumpThe term geothermal heat pump means a system that provides heating and cooling by exchanging heat from shallow ground or surface water using—
 (A)a closed loop system, which transfers heat by way of buried or immersed pipes that contain a mix of water and working fluid; or
 (B)an open loop system, which circulates ground or surface water directly into the building and returns the water to the same aquifer or surface water source.
							(c)Program
 (1)In generalThe Secretary shall support within the Geothermal Technologies Office a program of research, development, and demonstration for geothermal heat pumps and the direct use of geothermal energy.
 (2)AreasThe program under paragraph (1) may include research, development, demonstration, and commercial application of—
 (A)geothermal ground loop efficiency improvements, cost reductions, and improved installation and operations methods;
 (B)the use of geothermal energy for building-scale energy storage; (C)the use of geothermal energy as a grid management resource or seasonal energy storage;
 (D)geothermal heat pump efficiency improvements; (E)the use of alternative fluids as a heat exchange medium, such as hot water found in mines and mine shafts, graywater, or other fluids that may improve the economics of geothermal heat pumps;
 (F)heating of districts, neighborhoods, communities, large commercial or public buildings, and industrial and manufacturing facilities;
 (G)the use of water sources at a temperature of less than 150 degrees Celsius for direct use; and (H)system integration of direct use with geothermal electricity production.
 (3)Environmental impactsIn carrying out the program, the Secretary shall identify and mitigate potential environmental impacts in accordance with section 614(c).
						(d)Grants
 (1)In generalThe Secretary shall make grants available to State, local, and Tribal governments, institutions of higher education, nonprofit entities, National Laboratories, utilities, and for-profit companies to promote the development of geothermal heat pumps and the direct use of geothermal energy.
 (2)PriorityIn making grants under this subsection, the Secretary shall give priority to proposals that apply to large buildings, commercial districts, and residential communities that are located in economically distressed areas..
		6.Modifying the definition of renewable energy to include thermal energy
 (a)In generalSection 203 of the Energy Policy Act of 2005 (42 U.S.C. 15852) is amended— (1)in subsection (b)(2), by striking generated from and inserting produced from, or, in the case of thermal energy resulting from a thermal energy project placed in service after December 31, 2018, thermal energy generated from, or avoided by,; and
 (2)in subsection (c)— (A)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and indenting appropriately;
 (B)in the matter preceding subparagraph (A) (as so redesignated), by striking For purposes and inserting the following:  (1)In generalFor purposes; and
 (C)by adding at the end the following:  (2)Separate calculation (A)In generalFor purposes of determining compliance with the requirement of this section, any energy consumption that is avoided through the use of renewable energy shall be considered to be renewable energy produced.
 (B)Denial of double benefitAvoided energy consumption that is considered to be renewable energy produced under subparagraph (A) shall not also be counted for purposes of achieving compliance with another Federal energy efficiency goal..
 (b)Conforming amendmentSection 2410q(a) of title 10, United States Code, is amended by striking section 203(b)(2) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)(2)) and inserting section 203(b) of the Energy Policy Act of 2005 (42 U.S.C. 15852(b)). 7.Authorization of appropriationsSection 623 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17202) is amended by striking $90,000,000 in the first sentence and all that follows through the period at the end of the second sentence and inserting the following:
			
 $165,000,000 for each of fiscal years 2020 through 2024, of which—(1)$5,000,000 for each of fiscal years 2020 through 2023 shall be for the prize competition under section 614(e); and
 (2)$1,000,000 each fiscal year shall be for the drilling data repository under section 614(f)..  8.Reauthorization of high cost region geothermal energy grant programSection 625 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17204) is amended—
 (1)in subsection (a)(2), by inserting or heat after electrical power; and (2)by striking subsection (e) and inserting the following:
				
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2020 through 2024..
			9.National goals for production on Federal land
 (a)In generalNot later than September 1, 2021, the Secretary of the Interior shall, in consultation with the Secretary of Energy, the Secretary of Agriculture, and other heads of relevant Federal agencies, establish national goals for geothermal energy capacity on public land.
 (b)Geothermal energy developmentThe Director of the Bureau of Land Management, in consultation with other appropriate Federal officials, shall take any actions that the Director of the Bureau of Land Management determines necessary to facilitate geothermal energy development, consistent with applicable laws.
 10.Facilitation of coproduction of geothermal energy on oil and gas leasesSection 4(b) of the Geothermal Steam Act of 1970 (30 U.S.C. 1003(b)) is amended by adding at the end the following:
			
 (4)Land subject to oil and gas leaseLand under an oil and gas lease issued pursuant to the Mineral Leasing Act (30 U.S.C. 181 et seq.) or the Mineral Leasing Act for Acquired Lands (30 U.S.C. 351 et seq.) that is subject to an approved application for permit to drill and from which oil and gas production is occurring may be available for noncompetitive leasing under this section to the holder of the oil and gas lease—
 (A)on a determination that— (i)geothermal energy will be produced from a well producing or capable of producing oil and gas; and
 (ii)national energy security will be improved by the issuance of such a lease; and (B)to provide for the coproduction of geothermal energy with oil and gas..
		11.Geothermal resource confirmation test projects
 (a)In generalThe Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.) is amended by adding at the end the following:
				
					30.Geothermal resource confirmation test projects
 (a)DefinitionsIn this section: (1)Extraordinary circumstancesThe term extraordinary circumstances has the same meaning given the term in the Department of the Interior Departmental Manual, 516 DM 2.3A(3) and 516 DM 2, Appendix 2 (or successor provisions).
 (2)Geothermal resource confirmation test projectThe term geothermal resource confirmation test project means a project of drilling not more than 3 wells into a reservoir to test or explore for geothermal resources—
 (A)on land for which the Secretary has issued a lease under this Act; and (B)that—
 (i)is carried out by the holder of the lease; (ii)allows for well testing, such as to confirm temperature, pressure, chemistry, flow rate, and near-wellbore and overall reservoir permeability;
 (iii)causes— (I)less than 2.5 acres of soil or vegetation disruption at the location of each geothermal exploration well; and
 (II)not more than an additional 5 acres of soil or vegetation disruption during access to or egress from the test site;
 (iv)is less than 9 inches in bottom-hole diameter; (v)is developed—
 (I)in a manner that does not require off-road motorized access other than to and from the well site along an identified off-road route; and
 (II)without the use of high-pressure well stimulation; (vi)includes the removal of any surface infrastructure other than the wellhead from the site not later than 90 days after the project is completed; and
 (vii)requires, not later than 42 months after the date on which the first exploration drilling began, the restoration of the project site to approximately the condition that existed at the time the project begins, unless the site is subsequently used as part of an energy development under the lease.
 (b)Categorical exclusionUnless extraordinary circumstances exist, a project that the Secretary determines under subsection (c) is a geothermal resource confirmation test project shall be categorically excluded from the requirements for an environmental assessment or an environmental impact statement under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) or section 1508.4 of title 40, Code of Federal Regulations (or a successor regulation).
						(c)Process
 (1)Requirement to provide noticeA leaseholder shall provide notice to the Secretary of the intent of the leaseholder to carry out a geothermal resource confirmation test project at least 30 days before the start of drilling under the project.
 (2)Review and determinationNot later than 30 days after receipt of a notice of intent under paragraph (1), the Secretary shall, with respect to the project described in the notice of intent—
 (A)determine if the project is a geothermal resource confirmation test project; (B)notify the leaseholder of such determination; and
 (C)provide public notice of the determination. (3)Opportunity to remedyIf the Secretary determines under paragraph (2)(A) that the project is not a geothermal resource confirmation test project, the Secretary shall—
 (A)include in such notice clear and detailed findings on any deficiencies in the project that resulted in such determination; and
 (B)allow the leaseholder to remedy any such deficiencies and resubmit the notice of intent under paragraph (1)..
 (b)RepealThe Geothermal Energy Research, Development, and Demonstration Act of 1974 (30 U.S.C. 1101 et seq.) is repealed.
			12. Program to improve Federal geothermal permit coordination
 (a)DefinitionsIn this section: (1)ProgramThe term Program means the Geothermal Energy Permitting Coordination Program established under subsection (b).
 (2)SecretaryThe term Secretary means the Secretary of the Interior. (b)Establishment of ProgramNot later than 90 days after the date of enactment of this Act, the Secretary shall establish a program, to be known as the Geothermal Energy Permitting Coordination Program, to improve Federal permit coordination and reduce regulatory timelines with respect to geothermal energy projects on Federal land by increasing the expertise of officials administering and approving permits.
 (c)Establishment of Program officesTo carry out the Program, the Secretary shall establish 1 or more Program offices at State or district offices of the Department of the Interior.
			(d)Memorandum of understanding
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary shall enter into a memorandum of understanding for purposes of this section with—
 (A)the Secretary of Agriculture; (B)the Administrator of the Environmental Protection Agency; and
 (C)the Secretary of Defense. (2)State participationThe Secretary may request that the Governor of any State be a signatory to the memorandum of understanding under paragraph (1).
				(e)Designation of qualified staff
 (1)In generalNot later than 30 days after the date on which the memorandum of understanding under subsection (d) is executed, all Federal signatories, as appropriate, shall assign to each Program office established under subsection (c) 1 or more employees who have expertise in the regulatory issues relating to the office or agency in which the employee is employed, including, as applicable, particular expertise in—
 (A)consultation regarding, and preparation of, biological opinions under section 7 of the Endangered Species Act of 1973 (16 U.S.C. 1536);
 (B)permits under section 404 of the Federal Water Pollution Control Act (33 U.S.C. 1344); (C)regulatory matters under the Clean Air Act (42 U.S.C. 7401 et seq.);
 (D)the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.); (E)planning under section 14 of the National Forest Management Act of 1976 (16 U.S.C. 472a);
 (F)developing geothermal resources under the Geothermal Steam Act of 1970 (30 U.S.C. 1001 et seq.); and
 (G)the preparation of analyses under the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.).
 (2)DutiesEach employee assigned under paragraph (1) shall— (A)not later than 90 days after the date on which the employee is assigned, report to the State Director of the Bureau of Land Management for the State in which the office to which the employee is assigned is located;
 (B)be responsible for all issues relating to the jurisdiction of the home office or agency of the employee; and
 (C)participate as part of the team of personnel working on proposed energy projects, planning, and environmental analyses.
 (f)Additional personnelThe Secretary shall assign to each Program office any additional personnel that are necessary to ensure the effective implementation of—
 (1)the Program; and (2)any program administered by the Program office, including inspection and enforcement relating to energy development on Federal land, in accordance with the multiple use mandate of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.).
 (g)Transfer of fundsTo facilitate the coordination and processing of geothermal permits on Federal land under the administration of a Program office, the Secretary may authorize the expenditure or transfer of any funds that are necessary to—
 (1)the United States Fish and Wildlife Service; (2)the Bureau of Indian Affairs;
 (3)the Forest Service; (4)the Environmental Protection Agency;
 (5)the Corps of Engineers; (6)the Department of Defense; or
 (7)any State in which a geothermal project is located. (h)ReportsNot later than 3 years after the date of enactment of this Act, the Secretary shall submit to Congress a report that describes—
 (1)the progress of the Program; and (2)any problems relating to leasing, permitting, or siting with respect to geothermal energy development on Federal land.
 (i)Savings clauseNothing in this section affects— (1)the operation of any Federal or State law; or
 (2)any delegation of authority made by the head of a Federal agency any employee of which is participating in the Program.December 17, 2019Reported with an amendment